

117 S2788 PCS: NFIP Extension Act of 2021
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 134117th CONGRESS1st SessionS. 2788IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Rubio (for himself, Mr. Cornyn, Mr. Grassley, Mrs. Hyde-Smith, Mr. Cassidy, and Mr. Kennedy) introduced the following bill; which was read the first timeSeptember 22, 2021Read the second time and placed on the calendarA BILLTo reauthorize the National Flood Insurance Program.1.Short titleThis Act may be cited as the NFIP Extension Act of 2021.2.Reauthorization of national flood insurance program(a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2021 and inserting December 3, 2021.(b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2021 and inserting December 3, 2021.September 22, 2021Read the second time and placed on the calendar